UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6184



KEVIN M. LUCK,

                                              Plaintiff - Appellant,

          versus


SERGEANT CHILDRESS, Danville City;        DOCTOR
ALIBANZA; NURSE TURNER; NURSE STAPP,

                                             Defendants - Appellees.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.   Jackson L. Kiser, Senior
District Judge. (7:06-cv-00726-JLK)


Submitted: July 19, 2007                      Decided:   July 24, 2007


Before MOTZ and GREGORY, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kevin M. Luck, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kevin    M.   Luck   appeals     the   district     court’s   order

dismissing his 42 U.S.C. § 1983 (2000) complaint under 28 U.S.C.

§ 1915A(b) (2000).          We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.       See Luck v. Childress, No. 7:06-cv-00726-JLK

(W.D. Va. Jan. 4, 2007).         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    the    court   and     argument   would    not   aid   the

decisional process.



                                                                       AFFIRMED




                                     - 2 -